[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATED JUDGMENT
This action, by application and citation, in the nature of an appeal from the board of tax review of the Town of New Haven in refusing to sufficiently reduce the assessors' valuation on certain personal property situated in the town and owned by the applicant on October 1, 1987, which property is described and was valued by the assessors of the town as hereinafter set forth,
Item                                Assessed Value
Multi-unit apartment appliances and other personal property            $172,124.00 plus penalty
came to this court on May 23, 1989 and thence to later dates, when the complaint was amended as provided by law to appeal additionally from the assessor's valuation on certain property situated in the town and owned by the applicant on October 1, 1988, October 1, 1989, and October 1, 1990, which property CT Page 2658 is described and was valued by the assessors of the town as hereinafter set forth,
Item                                Assessed Value
Multi-unit apartment appliances and other personal property            $170,000.00 plus penalty for 1988 only
when the parties appeared and were at issue as on file, and thence to the present time.
The Court, having heard the parties, finds the issues for the applicant, and that the true and actual value of the property:
    Item                True and    Assessed    Assessed Value Actual Value Value        With Penalty
Multi-unit apartment appliances and other personal property
    October 1, 1987         $85,472     $59,830    $72,313 (with penalty, failure to report)
    October 1, 1988         $65,606     $45,925    $57,406 (with penalty failure to file)
October 1, 1989         $65,606     $45,925
October 1, 1990         $68,927     $48,249
and it is further adjudged that the board of tax review correct the assessment against the applicant accordingly.
It is further adjudged that any refunds to the taxpayer shall bear interest at the rate of ten (10) percent per annum, and that the parties shall each bear their own costs and attorney fees.
APPROVED BY THE COURT
Anthony E. Grillo STATE TRIAL REFEREE